Title: From Thomas Jefferson to Charles Willson Peale, 5 October 1807
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir 
                     
                            Washington Oct. 5. 07
                        
                        I recieved last night yours of the 2d. on my arrival here on the 3d. I found the Stylograph with which I now
                            write. you have rightly conjectured it’s principle. the impression both on the missive & copy retained is from a paper
                            blacked on both sides, perhaps with coal, as they call it Carbonated paper. the method is so new to me that I am as yet
                            awkward with it. it is not pleasant in it’s use, and I think will not take the place of the Polygraph. where I want but
                            one copy, which is 99 times in an hundred, I shall use the Polygraph, & reserve the Stylograph for cases where more than
                            one copy is wanting, tho’ I have not yet tried it in that way. the style I now write with is of glass brought to a point
                            like a pencil. I inclose you descriptions of the apparatus, & put together on leaves in the order arranged, when used. I
                            send you also a specimen of the Duplicate paper & of the copy it retains. I salute you with great & affectionate
                            esteem.
                        
                            Th: Jefferson
                     
                        
                    